by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered July 8, 2003, convicting him of sodomy in the second degree, sexual abuse in the second degree (three counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that improper remarks made by the prosecutor during summation deprived him of a fair trial is largely unpreserved for appellate review (see People v Pearson, 20 AD3d 575 [2005], lv denied 5 NY3d 831 [2005]; People v Joseph, 20 AD3d 435 [2005], lv denied 5 NY3d 807 [2005]; People v Washington, 17 AD3d 384 [2005]). In any event, the defendant’s contention is without merit since the challenged remarks were either fair comment on the evidence (see People v Elliot, 216 AD2d 576 [1995]), fair response to the defense summation (see People v Seavy, 16 AD3d 1130 [2005]; People v McHarris, 297 AD2d 824 [2002]; People v Sydnor, 281 AD2d 499 [2001]; People v Russo, 201 AD2d 512 [1994], affd 85 NY2d 872 [1994]; People v Torres, 121 AD2d 663 [1986]), or constituted harmless error (see People v Hopper, 277 AD2d 171 [2000]; People v Tolliver, 267 AD2d 1007 [1999]; People v Jackson, 199 AD2d 535 [1993]; People v Young, 113 AD2d 852 [1985]).
The defendant’s contention that he was denied the effective assistance of counsel is without merit (see People v Scott, 283 *694AD2d 525 [2001]). Prudenti, P.J., H. Miller, Mastro and Lunn, JJ., concur.